Appeal from order denying motion for reargument dismissed, without costs. Order denying motion for a hill of particulars reversed upon the law and the facts, without costs, and motion granted, without costs, to the extent of directing that plaintiff furnish defendants Germansky particulars of the unmarketability of defendants’ title as claimed by her. We are of opinion that defendants are entitled to the relief to the extent hereby granted. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.